State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517577
________________________________

In the Matter of CHARLES L.
   WYNN SR.,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, McCarthy, Rose and Clark, JJ.

                             __________


     Charles L. Wynn Sr., Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating various
prison disciplinary rules. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. With respect
to petitioner's request that he be restored to the status he
enjoyed prior to the disciplinary determination, "inmates have no
                              -2-                  517577

constitutional or statutory right to their prior housing or
programming status" (Matter of Hamilton v Bezio, 93 AD3d 1049,
1050 [2012]; see Matter of Sykes v Fischer, 98 AD3d 769, 769
[2012]). Accordingly, petitioner has received all the relief to
which he is entitled and this proceeding must be dismissed as
moot (see Matter of Toliver v Fischer, 114 AD3d 984, 984 [2014]).

     Peters, P.J., Stein, McCarthy, Rose and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court